      Case 1:19-cr-00757-JMF Document 58 Filed 07/02/20 Page 1 of 1

                                    INGA L. PARSONS
                                   CHRISTIAN URBANO*
                                       (of Counsel)
Admitted to MA* NY WY                    Attorneys at Law                              Tel: 781-581-2262
Federal Courts                         3 Bessom St. No. 234                            Fax: 888-406-9538
U.S. Supreme Court                    Marblehead, MA 01945                             Cell: 781-910-1523

Inga@IngaParsonsLaw.com                                                  Christian@IngaParsonsLaw.com


BY ECF

July 2, 2020

Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007

       Re: United States v. Joseph Galdieri, Jr. 19 Cr. 757

Dear Judge Furman:

        I was appointed counsel for Joseph Galdieri, Jr. who is currently out on bail with
electronic monitoring and curfew. Mr. Galdieri seeks permission from the Court to be
able to extend his curfew to midnight on the Fourth of July to attend a family gathering.
Mr. Galdieri’s pretrial officer Leo Barrios has no objection and the government, by
Thomas Wright, takes no position.

       Thank you for your consideration in this matter

                                                         Respectfully,

                                                         /s/ Inga L. Parsons

                                                         Inga L. Parsons

Cc: All counsel of record via ECF


     Application GRANTED. The Clerk of Court is directed to terminate ECF No. 56.

                                      SO ORDERED.




                                                      July 2, 2020




  New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
